                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 RALPH B. STONE,
      Plaintiff,

           v.                                           No. 3:19-cv-662 (VAB)

 COMMUNITY HEALTH CENTER, INC.,
 ABLAN H. BERKO,
     Defendants.


                                      RULING AND ORDER

       Ralph Stone (“Plaintiff”) has sued Community Health Center, Inc. and Ablan Berko

(collectively “Defendants”) in connection with the medical treatment he received in September

of 2016.

       For the following reasons, the motion to dismiss is GRANTED.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       A.       Factual Allegations

       In September 2016, Mr. Stone allegedly sought medical care from Mr. Berko and

Community Health Center. Compl., ECF No. 1-2 ¶ 3. After allegedly being diagnosed and

instructed to return in two weeks, if his condition worsened, Mr. Stone returned four days later

and reported the condition had worsened. Id. ¶ 3-4. Mr. Stone then allegedly received a

prescription for Cipro, an antibiotic, and had to return in two weeks. Id. ¶ 5.

       On October 7 and 10, 2016, Mr. Stone allegedly “was seen by Community Health Center

physician Matthew Huddleston MD” who instructed him to seek emergency care. Id. ¶ 6. Mr.

Stone was admitted “for a course of treatment and multiple surgeries for abdominal sepsis and

related conditions, which lasted continuously until his discharge on January 3, 2017.” Id.



                                                  1
         B.       Procedural History

         On May 1, 2019, Defendants Community Health Center, Inc. and Mr. Berko removed

this case from Middletown Superior Court. Notice of Removal, ECF No. 1 (May 1, 2019).

         On June 24, 2019, Defendants timely filed a motion to dismiss. Mot. to Dismiss, ECF

No. 10 (June 24, 2019); Mem. in Support, ECF No. 10-1 (July 15, 219) (“Defs.’ Mem.”); Ex. 1-

2, ECF Nos. 10-2,3 (June 24, 2019). Defendants argued that the United States must be

substituted for both Berko and the Community Health Center, as the sole defendant. Defs.’ Mem.

at 2.

         On August 12, 2019, Plaintiff timely filed a memorandum in opposition. Pl. Opp’n, ECF

No. 18 (Aug. 12, 2019). Plaintiff, at the time of filing, was unable “to formulate a sufficiently

informed position as to the merits of the defendants’ assertions.” Id. at 1. Plaintiff asserted he

would respond after “the necessary information [was] made available and [ ] request[ed] that no

action be taken on the defendants’ motion until [Plaintiff] has had reasonable opportunity to do

so.” Id. at 2.

         On November 1, 2019, Plaintiff filed a supplemental memorandum withdrawing its

opposition. Suppl. Mem., ECF No. 22 (Nov. 1, 2019) (“Pl. Suppl. Mem.”). Plaintiff was satisfied

with Defendants’ submissions and “accordingly withdraws his opposition to the defendants’

motion.” Id. at 2. “Upon dismissal, the plaintiff will proceed by way of administrative claim as

provided by statute.” Id.

II.      STANDARD OF REVIEW1

         Under Rule 41(a)(2) of the Federal Rules of Civil Procedure,



1
  This case could be dismissed under Fed. R. Civ. P. 41(a)(1)(A)(i), which states that a “plaintiff may dismiss an
action without a court filing by: a notice of dismissal before the opposing party serves either an answer or a motion
for summary judgment . . . .”

                                                          2
               [A]n action may be dismissed at the plaintiff’s request only by court
               order, on terms that the court considers proper. If a defendant has
               pleaded a counterclaim before being served with the plaintiff’s
               motion to dismiss, the action may be dismissed over the defendant’s
               objection only if the counterclaim can remain pending for
               independent adjudication. Unless the order states otherwise, a
               dismissal under this paragraph (2) is without prejudice.


Fed. R. Civ. P. 41(a)(2). “Under Rule 41(a)(2), a Court may grant the dismissal without

prejudice on ‘terms that the court considers proper[.]’” 62-64 Kenyon Street, Hartford, LLC v.

City of Hartford, No: 3:16-cv-617, 2018 WL 6182421, at *2 (D. Conn. Nov. 26, 2018).

       Courts allow “voluntary dismissal without prejudice under Rule 41(a)(2) . . . if the

defendant will not be prejudiced thereby.” Catanzano v. Wing, 277 F.3d 99, 109 (2d Cir. 2001).

The factors the Court should consider in assessing whether defendants will be prejudiced and

whether dismissal is appropriate include: (1) “the plaintiff’s diligence in bringing the motion,”

(2) “any undue vexatiousness on plaintiff’s part,” (3) “the extent to which the suit has

progressed, including the defendant’s effort and expense in preparation for trial,” (4) “the

duplicative expense of relitigation,” and (5) “the adequacy of plaintiff’s explanation for the need

to dismiss.” Id. at 110 (quoting Zagano v. Fordham Univ., 900 F.2d 12, 14 (2d Cir. 1990)).

III.   DISCUSSION

       The Court considers Plaintiff’s supplemental memorandum as a withdrawal of any

opposition to dismissing this case. In other words, Plaintiff seeks to have this case voluntarily

dismissed. None of the factors considered by courts in this Circuit warrant denying Plaintiff’s

withdrawal.




                                                 3
       Mr. Stone notified the Court soon after reviewing the documents necessary to respond to

Defendants’ motion to dismiss, the dismissal was not intended to harass defendants, the litigation

is currently in very early stages, there is no concern about relitigating, and Mr. Stone’s rationale,

the intention to pursue administrative remedies, is satisfactory. See In re Solv-Ex Corp. Sec.

Litig., 62 F. App’x 396, 398 (2d Cir. 2003) (affirming grant of voluntary dismissal when “(1)

plaintiffs did not delay in bringing the motion; (2) there is no suggestion that plaintiffs were

attempting to harass [defendant] by pursuing their legal claims; (3) the action has progressed

very little and, as no discovery has taken place, the expense to [defendant] has been relatively

minimal; (4) plaintiffs’ explanation for dismissing the action . . . is entirely reasonable.”); MBRO

Capital LLC v. Stolzar, No. 3:09-cv-1688 (CSH), 2011 WL 65923, at *3 (D. Conn. January 5,

2011) (dismissing the case where parties had conducted a 26(f) scheduling conference and

discovery was in its initial phase because “[t]he case had not progressed far”). Finally,

Defendants will not be prejudiced if the case is dismissed at this stage in the litigation. Cf. D’Alto

v. Dahon California, Inc., 100 F.3d 281, 283 (2d Cir. 1996) (prejudice to the defendant will

occur “when ‘the cause has proceeded so far that the defendant is in a position to demand on the

pleadings an opportunity to seek affirmative relief and he would be prejudiced by being remitted

to a separate action’” (quoting Jones v. Sec. & Exchange Comm’n, 298 U.S. 1, 20 (1936)).

Indeed, Plaintiff’s approach is consistent with the Defendants’ motion. Compare Defs.’ Mem. at

7 (“Because this action is governed by the FTCA, 28 U.S.C. §§ 267, et. seq., pursuant to 28

U.S.C. § 2675(a), the complaint should be dismissed under Rule 12(b)(1) as the Plaintiff has not

indicated that he exhausted administrative remedies as required by law.” (emphasis in the

original)); with Pl. Suppl. Mem. at 3 (“Upon dismissal, the plaintiff will proceed by way of

administrative claim as provided by statute.”).



                                                  4
IV.   CONCLUSION

      For the foregoing reasons, the case is DISMISSED.

      The Clerk of Court is respectfully directed to close this case.



      SO ORDERED at Bridgeport, Connecticut, this 22nd day of January, 2020.

                                                    /s/ Victor A. Bolden
                                                    VICTOR A. BOLDEN
                                                    UNITED STATES DISTRICT JUDGE




                                                5
